Exhibit 10.48

Ajay Bansal

 

 

 

January 28, 2003

 

Dear Ajay,

 

I am pleased and excited to offer you the position of Chief Financial Officer at
Nektar Therapeutics, reporting to me.  Your targeted compensation will be
$368,000.00 on an annual basis.  Of this amount, your fixed compensation will be
$276,000.00 and your target variable compensation at 25% will be $92,000.00 per
year.

 

In addition, you will receive a sign-on bonus of $100,000.00, which will be paid
to you in your first paycheck.  This amount will be subject to payroll
withholding and deductions.  If your employment terminates other than “without
cause” by Nektar or if you resign before your first anniversary, you agree to
reimburse Nektar for the full amount of this sign-on bonus.

 

You are also eligible to participate in the Nektar Stock Option Plan.  Subject
to the approval of the Option Grant Subcommittee, you will be granted an option
to purchase 70,000 shares in accordance with this plan.  In addition, you will
also be granted Supplemental Options in the amount of 20,000 shares, the purpose
of which is to offset the forfeiture of the sign on bonus to your current
employer.  The price of the shares from the Stock Option Plan and the
Supplemental Options will be set at the closing price of Nektar’s stock on the
day preceding your date of hire.  You will also be eligible to participate in
Nektar’s benefits program including Medical, Dental and Vision Insurance, Term
Life Insurance, 401(k), Flexible Health Spending Account and Short & Long Term
Disability.

 

Nektar will provide you with the following relocation items:

 

•                  Partial shipment of your household goods from Berkeley
Heights, NJ to the SF Bay Area upon your employment with Nektar.

•                  Shipment of the remainder of your household goods from
Berkeley Heights, NJ to the SF Bay Area upon your final move.

•                  Temporary housing and storage of your household goods for you
and your family up to 60 days  (The cost of this housing is taxable to you and
will be included in your total W-2 income)

•                  Travel for you and your family to the SF Bay Area

•                  Use of a rental car for up to 2 weeks or until your car
arrives

•                  2 trips a month to New Jersey up through December, 2003

•                  3 Family house-hunting trips from New Jersey to Northern
California.

 

 

 

--------------------------------------------------------------------------------


 

 

•                  Provide normal and customary closing costs on the sale of
your home in, Berkeley Heights, NJ.  Those items considered not deductible for
income tax purposes will be “grossed up” and added to those costs considered
deductible.  (That portion is subject to withholding.) We estimate these closing
costs to be $39,000.00.  We will provide you an amount up to 6% of the sale
price.

 

•                  Provide normal and customary closing costs, loan discount
points not to exceed 1%, on the purchase of a home in the Bay Area.  Those items
considered not deductible for income tax purposes will be “grossed up” and added
to those costs considered deductible.  (That portion is subject to
withholding.)    We estimate these costs to be $33,000.00.  We will provide you
an amount up to 3% of the purchase price.

 

In the event that you should voluntarily terminate your employment with Nektar
or be terminated other than “without cause” by Nektar within one (1) year after
these closing costs have been reimbursed, you agree to repay pro-rated
relocation dollars prorated monthly over a 12 month period. (Including all
expenses and closing costs that were directly billed to Nektar). (See attached
Relocation Policy).

 

Nektar will also provide you with the following mortgage or rent differential:

 

•                  1st year: $35,000.00 (paid over 24 pay periods and subject to
withholding)

•                  2nd year: $27,000.00 (paid over 24 pay periods and subject to
withholding)

•                  3rd year: $20,000.00 (paid over 24 pay periods and subject to
withholding)

 

Ajay, we are delighted to offer you an opportunity to be part of Nektar.  As a
key member of the Senior Management team, we expect you will play an important
role in building our company.  In a rapidly growing company like Nektar, quality
and committed people like you are the major ingredients of success.

 

Your employment is by continued mutual agreement and may be terminated without
cause by either you or the company at any time without any obligation or
compensation by either party.

 

In compliance with the terms of the Federal Immigration Reform and Control Act,
you will be required to provide us with proof of authorization to work and proof
of identity.

 

This offer is valid through February 6, 2003.

 

 

Sincerely,

 

/s/ Ajit Gill

 

Ajit Gill

President & CEO

 

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

OFFER ACCEPTED:

 

 

 

 

 

/s/ Ajay Bansal

 

2/2/03

Ajay Bansal

 

Date

 

 

 

  To be determined (but before or on 4/1/03)

 

 

Start Date

 

 

 

 

 

 

3

--------------------------------------------------------------------------------